UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

____________________________________
                                         )
DISTRICT OF COLUMBIA,                    )
                                         )
            Plaintiff/Counter-Defendant, )
                                         )
      v.                                 )          Civil Action No. 13-1008 (PLF)
                                         )
GREGORY MASUCCI, et al.,                 )
                                         )
            Defendants/                  )
            Counter-Claimants.           )
___________________________________ )
                                         )
MIKEISHA BLACKMAN, et al.,               )
                                         )
            Plaintiffs,                  )
                                         )
      v.                                 )          Civil Action No. 97-1629 (PLF)
                                         )
DISTRICT OF COLUMBIA, et al.,            )          Claim of Gregory Masucci and Maya
                                         )           Weschler, next friends of M.M.
            Defendants.                  )
___________________________________ )


                                            ORDER

              For the reasons set forth in the Opinion issued this same day, it is hereby

              ORDERED that [Dkt. 2328] the motion of Gregory Masucci and Maya Weschler

for preliminary injunction, filed in Civil Action No. 97-1629, is GRANTED IN PART and

DENIED IN PART; it is

              FURTHER ORDERED that [Dkt. 15] the District of Columbia’s motion for a

stay, filed in Civil Action No. 13-1008, is GRANTED IN PART and DENIED IN PART; it is
                 FURTHER ORDERED that [Dkt. 2364] the motion of Gregory Masucci and

Maya Weschler to adopt in part the Report and Recommendations of the Special Master, filed in

Civil Action No. 97-1629, is GRANTED IN PART and DENIED IN PART; it is

                 FURTHER ORDERED that [Dkt. 2364] the objections in part of Gregory

Masucci and Maya Weschler to the Report and Recommendations of the Special Master, filed in

Civil Action No. 97-1629, are OVERRULED IN PART and SUSTAINED IN PART; it is

                 FURTHER ORDERED that [Dkt. 2372] the objections of the District of

Columbia to the Report and Recommendations of the Special Master, filed in Civil Action No.

97-1629, are OVERRULED IN PART and SUSTAINED IN PART; it is

                 FURTHER ORDERED that the District of Columbia shall reimburse Gregory

Masucci and Maya Weschler for tuition costs incurred beginning on July 8, 2013, to and through

February 14, 2014; it is

                 FURTHER ORDERED that the District of Columbia shall reimburse Gregory

Masucci and Maya Weschler for transportation costs incurred beginning on July 8, 2013, to and

through February 14, 2014, at the rate of $.555 per mile from home to school and from school to

home for each day M.M. attended and was not transported by District of Columbia Public

Schools; it is

                 FURTHER ORDERED that the submission of invoices by Gregory Masucci and

Maya Weschler and payment of such invoices by the District of Columbia shall be governed by

regulations set forth in District of Columbia Municipal Regulations Title 5, Chapter 29 (Invoice

Processing for Special Education Providers Serving District of Columbia Children with

Disabilities Funded by the District of Columbia); it is




                                                 2
               FURTHER ORDERED that any disputes regarding the submission and payment

of such invoices shall be governed by DCMR Title 5, Chapter 29; it is

               FURTHER ORDERED that no later than February 7, 2014, the District of

Columbia Public Schools shall arrange a meeting with M.M.’s IEP team, including Gregory

Masucci and/or Maya Weschler, to discuss the implementation of M.M.’s IEP at Tyler

Elementary School or, upon agreement by all parties, at another appropriate school; it is

               FURTHER ORDERED that upon showing that the District of Columbia has

failed to comply with any of the above provisions of this Order, the District of Columbia may be

fined up to $5,000 for each such instance; and it is

               FURTHER ORDERED that in order to monitor the timely implementation of the

services described herein, the District of Columbia shall furnish the Special Master with

documentation and information in the form in which it is requested and by the date it is

requested.

               SO ORDERED.




                                                       /s/____________________________
                                                       PAUL L. FRIEDMAN
   DATE: January 30, 2014                              United States District Judge




                                                 3